NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                   Submitted July 23, 2018
                                    Decided July 24, 2018



                                             Before

                           RICHARD A. POSNER, Circuit Judge*

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE S. SYKES, Circuit Judge



No. 16-3041                                                        Appeal from the United
                                                                   States District Court for
SANDRA RIEDERER,
                                                                   the Eastern District of
   Plaintiff-Appellee,
                                                                   Wisconsin.
         v.
                                                                   No. 15-C-1292
UNITED HEALTHCARE SERVICES, INC.,                                  William C. Griesbach,
   Defendant-Appellant.                                            Chief Judge.

                                                                   On Remand from the
                                                                   Supreme Court of the
                                                                   United States.



                                              Order

    The decision of the district court is vacated, and the case is remanded for
further proceedings in light of Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018).

*
 Circuit Judge Posner retired on September 2, 2017, and did not participate in the decision of this
case, which is being resolved by a quorum of the panel under 28 U.S.C. §46(d).